UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1031


YODAGENT WAST-TEUH UWA,

                    Plaintiff - Appellant,

             v.

CITY OF NEWPORT NEWS; TIFFANY HARRIS; KIMBERY SILLS; SANDRA
STOVALL; TONI MONTGOMERY; JESSETA RAYE; ROBIN UNDERDEW;
JOAN LEWIS; CHARLENE DEISCH; SUSA MORGAN; ANDREW O.
AMARILLO,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Arenda L. Wright Allen, District Judge. (4:18-cv-00117-AWA-RJK)


Submitted: May 8, 2019                                            Decided: June 11, 2019


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Yodagent Wast-teuh Uwa, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Yodagent Wast-teuh Uwa seeks to appeal the district court’s order to show cause,

which directed her to file an amended complaint to cure the defects addressed in the

order. The district court advised Uwa that it would dismiss her case without prejudice if

she failed to comply with the order, but the court did not dismiss the case. We may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order that Uwa seeks

to appeal is neither a final order nor an appealable interlocutory or collateral order. We

therefore dismiss the appeal for lack of jurisdiction and remand the case to the district

court. We direct on remand that the district court, in its discretion, either afford Uwa

another opportunity to file an amended complaint or dismiss the complaint with

prejudice, thereby rendering the dismissal order a final, appealable order. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                         DISMISSED AND REMANDED




                                            2